SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 6)* ITEX CORPORATION (Name of Issuer) COMMON STOCK, PAR VALUE $.01 PER SHARE (Title of Class of Securities) (CUSIP Number) David Polonitza 23 Retford Ave. Cranford, NJ 07016 (502) 460-3141 (Name, Address and Telephone Number of the Person Authorized to Receive Notices and Communications) September 8, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [X]. Note. Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes.) (Continued of following pages) 1. Name of Reporting Person David Polonitza 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 127,635 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 127,635 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 127,635 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 3.54% 14. Type of Reporting Person IN 1. Name of Reporting Person Wayne P. Jones 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 0 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.00% 14. Type of Reporting Person IN 1. Name of Reporting Person Rahul Pagidipati 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 3,000 Beneficially (8) Shared Voting Power 139,799 Owned by Each (9) Sole Dispositive Power 3,000 Reporting Person (10) Shared Dispositive Power 139,799 11. Aggregate Amount Beneficially Owned by Each Reporting Person 142,799 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 3.96% 14. Type of Reporting Person IN 1. Name of Reporting Person Sidd Pagidipati 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 0 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.00% 14. Type of Reporting Person IN 1. Name of Reporting Person Pagidipati Family Limited Partnership 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds WC, OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 139,779 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 139,779 11. Aggregate Amount Beneficially Owned by Each Reporting Person 139,439 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 3.88% 14. Type of Reporting Person PN 1. Name of Reporting Person Drs. Devaiah and Rudrama Pagidipati, Jt. Ten. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 11,800 Beneficially (8) Shared Voting Power 139,779 Owned by Each (9) Sole Dispositive Power 11,800 Reporting Person (10) Shared Dispositive Power 139,779 11. Aggregate Amount Beneficially Owned by Each Reporting Person 151,579 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 4.20% 14. Type of Reporting Person IN 1. Name of Reporting Person Kirk Anderson 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 71,395 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 71,395 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 71,395 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 1.98% 14. Type of Reporting Person IN 1. Name of Reporting Person Paul Kim 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 6,000 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 6,000 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 6,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.17% 14. Type of Reporting Person IN 1. Name of Reporting Person Richard and Greta Polonitza Jt. Ten. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 8,152 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 8,152 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 8,152 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.23% 14. Type of Reporting Person IN 1. Name of Reporting Person MPIC Fund I, LP 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Delaware Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 80,000 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 80,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 80,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.22% 14. Type of Reporting Person PN 1. Name of Reporting Person MPIC Canadian Limited Partnership 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Vancouver, British Columbia, Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 14,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 14,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 14,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.40% 14. Type of Reporting Person PN 1. Name of Reporting Person Corner Market Capital U.S., Inc. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Delaware Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 80,000 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 80,000 11. Aggregate Amount Beneficially Owned by Each Reporting Person 80,000 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.22% 14. Type of Reporting Person CO 1. Name of Reporting Person Corner Market Management Inc. 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Vancouver, British Columbia, Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 14,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 14,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 14,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.40% 14. Type of Reporting Person CO 1. Name of Reporting Person Corner Market Capital Corporation 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Vancouver, British Columbia, Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 94,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 94,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 94,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.62% 14. Type of Reporting Person CO 1. Name of Reporting Person Alnesh Mohan 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 94,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 94,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 94,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.62% 14. Type of Reporting Person IN 1. Name of Reporting Person Sanjeev Parsad 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds OO 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization Canada Number of Shares (7) Sole Voting Power 0 Beneficially (8) Shared Voting Power 94,380 Owned by Each (9) Sole Dispositive Power 0 Reporting Person (10) Shared Dispositive Power 94,380 11. Aggregate Amount Beneficially Owned by Each Reporting Person 94,380 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 2.62% 14. Type of Reporting Person IN 1. Name of Reporting Person G. Andrew Cooke 2. Check the Appropriate Box (a) [X] if a Member of a Group (b) [_] 3. S.E.C. Use Only 4. Source of Funds PF 5. Check box if disclosure of legal proceedings is required pursuant to items 2(D) or 2(E): / / 6. Citizenship or Place of Organization United States of America Number of Shares (7) Sole Voting Power 11,460 Beneficially (8) Shared Voting Power 0 Owned by Each (9) Sole Dispositive Power 11,460 Reporting Person (10) Shared Dispositive Power 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 11,460 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares [_] 13. Percent of Class Represented by Amount in Row 11 0.32% 14. Type of Reporting Person IN AMENDMENT NO. 6 TO SCHEDULE 13D The following constitutes Amendment No. 6 (" Amendment No. 6 ") to the Schedule 13D filed by the undersigned. Amendment No. 6 amends the Schedule 13D as specifically set forth herein. Mrs. Rebecka Polonitza disclaimed all beneficial ownership of her shares in ITEX Corporation on September 8, 2010. David Polonitza, her spouse, maintains full ownership of the couples formerly jointly held shares. Mrs. Rebecka Polonitza is no longer a member of the Polonitza Group. Effective September 1, 2010, Mr. David Polonitzas home and business address was changed to 23 Retford Avenue, Cranford, NJ 07016. Item 2 is hereby amended and restated to read as follows: Item 2. Identity and Background. Mr. David Polonitzas current address is 23 Retford Avenue, Cranford, New Jersey 07016. David Polonitza is a private investor, was formerly a Captain in the United States Army and has been a member of the military since 2002. David Polonitza is the son of Richard Polonitza and Greta Polonitza.David Polonitza is a citizen of the United States of America. Mr. Wayne P. Jones current address is 2000 Indian Chute, Louisville, Kentucky, 40207, and current business address is 555 South Floyd Street, Louisville, Kentucky 40202. Wayne P. Jones is a professor at the University of Louisville. Wayne P. Jones is a citizen of the United States of America. Mr. Kirk Andersons current address is 6013 Clerkenwell Court, Burke, VA 22015.Kirk Anderson is a Network Engineer at M.C. Dean, 21580 Beaumeade Circle Suite #230 Ashburn, Virginia 20147. Kirk Anderson is a citizen of the United States of America. Mr. Paul W. Kims current address is T-11, 1111 Byrne Hall, Tuck School of Business, Hanover, NH 03755 USA.Paul W. Kim is currently a student enrolled at the Tuck School of Business, 100 Tuck Hall Hanover, New Hampshire 03755 USA. Paul Kim is a citizen of the United States of America. Mr. Richard Polonitzas current address is 23 Retford Avenue, Cranford, New Jersey, 07016. Richard Polonitza is retired.Richard Polonitza is the father of David Polonitza and husband of Greta Polonitza. Richard Polonitza is a citizen of the United States of America. Mrs. Greta Polonitzas current address is 23 Retford Avenue, Cranford, New Jersey, 07016. Greta Polonitza is a retired teacher. Greta Polonitza is the wife of Richard Polonitza, and the mother of David Polonitza. Greta Polonitza is a citizen of the United States of America. Mr. Rahul Pagidipatis current address is 4480 Worth Dr. S, Jacksonville, FL 32207, and current business address is 2rd Court, Ocala, FL 34471. Rahul Pagidipati is CEO of Anion Technologies Limited. Rahul Pagidipati is the son of Dr. Devaiah Pagidipati and Dr. Rudrama Pagidipati, and is the brother of Sidd Pagidipati.Rahul Pagidipati is a citizen of the United States of America. Mr. Sidd Pagidipatis current address is 3507 Bayshore Boulevard, Unit 1201, Tampa, FL 33629, and current business address is 2rd Court, Ocala, FL 34471. The principal occupation of Sidd Pagidipati is COO of Freedom Health. Sidd Pagidipati is the son of Dr. Devaiah Pagidipati and Dr. Rudrama Pagidipati, and is the brother of Rahul Pagidipati.Sidd Pagidipati is a citizen of the United States. The principal business address of Pagidipati Family Limited Partnership is 2rd Court, Ocala, FL 34471.The principal business of Pagidipati Family LP is purchasing, holding and selling securities for investment purposes. Dr. Devaiah Pagidipatis current address is 1nd St, Ocala, FL 34471, and current business address is 2rd Court, Ocala, FL 34471. Dr. Devaiah Pagidipati is a retired pediatric anesthesiologist.Dr. Devaiah Pagidipati is a permanent resident in the United States of America and a citizen of India. Dr. Rudrama Pagidipatis current address is 1nd St, Ocala, FL 34471, and current business address is 2rd Court, Ocala, FL 34471. Dr. Rudrama Pagidipati is a clinical pathologist.Dr. Rudrama Pagidipati is a citizen of the United States of America. Mr. Alnesh Mohans current address is #702  583 Beach Crescent, Vancouver, British Columbia, Canada V6Z-3E6, and current business address is Box 36, #1620  1140 West Pender Street, Vancouver, British Columbia, Canada V6E-4G1. Alnesh Mohan is Partner at Quantum Advisory Partners LLP, Managing Partner of MPIC Fund I & MPIC Canadian LP, and Vice-Chairman & CEO of CMC, CMC US & CMM.Alnesh Mohan is a citizen of Canada. Mr. Sanjeev Parsads current address is #21  355 Duthie Avenue, Burnaby, British Columbia, Canada V5A-2P3, and current business address is Box 36, #1620  1140 West Pender Street, Vancouver, British Columbia, Canada V6E-4G1. Sanjeev Parsad is Managing Partner of MPIC Fund I & MPIC Canadian LP, and Chairman & President of CMC, CMC US & CMM.Sanjeev Parsad is a citizen of Canada. Mr. G. Andrew Cookes current address is Apt. B  3110 9th Road N, Arlington, VA 22201, and current business address is Apt. B  3110 9th Road N, Arlington, VA 22201. Andrew Cooke is Treasurer of Lumbermens Mutual Casualty Company.Andrew Cooke is a director of MPIC Fund I.Andrew Cooke is a citizen of the United States of America. The principal business address of CMC is Box 36, #1620  1140 West Pender Street, Vancouver, British Columbia, Canada V6E-4G1.The principal business of CMC is serving as the holding company for CMC US and CMM. The principal business address of CMC US is Box 36, #1620  1140 West Pender Street, Vancouver, British Columbia, Canada V6E-4G1.The principal business of CMC US is serving as the general partner for MPIC Fund I. The principal business address of CMM is Box 36, #1620  1140 West Pender Street, Vancouver, British Columbia, Canada V6E-4G1.The principal business of CMM is serving as the general partner for MPIC Canadian LP. The principal business address of MPIC Fund I is Box 36, #1620  1140 West Pender Street, Vancouver, British Columbia, Canada V6E-4G1.The principal business of MPIC Fund I is purchasing, holding and selling securities for investment purposes. The principal business address of MPIC Canadian LP is Box 36, #1620  1140 West Pender Street, Vancouver, British Columbia, Canada V6E-4G1.The principal business of MPIC Canadian LP is purchasing, holding and selling securities for investment purposes. (d)-(e) During the last five years, none of the Reporting Persons has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3 is hereby amended and restated to read as follows: Item 3. Source and Amount of Funds or Other Consideration. David Polonitza, Richard Polonitza, Greta Polonitza, Paul Kim, and Kirk Anderson each acquired his or her Common Stock currently held with personal funds either through a personal account or an IRA. None of the securities have now or ever been pledged for any loans nor used for other margin purposes. The aggregate total cost of the shares that these individuals may be deemed to beneficially own is approximately $738,654. The aggregate purchase price of the shares owned directly by the Rahul Pagidipati is approximately $9,751. The shares owned directly by the Rahul Pagidipati were acquired with Rahul Pagidipatis personal funds. The aggregate purchase price of the shares owned directly by the Pagidipati Family Limited Partnership is approximately $432,205. The shares owned directly by the Pagidipati Family, LP were acquired with the working capital of the Pagidipati Family, LP. The aggregate purchase price of the shares owned directly by the Dr. Devaiah Pagidipati and Dr. Rudrama Pagidipati Joint Tenants is approximately $42,654. The shares owned directly by Dr. Devaiah Pagidipati and Dr. Rudrama Pagidipati were acquired with Dr. Devaiah Pagidipati and Dr. Rudrama Pagidipatis personal funds. The aggregate purchase price of the shares owned directly by the MPIC Fund I is approximately $269,131. The shares owned directly by the MPIC Fund I were acquired with the working capital of MPIC Fund I. The aggregate purchase price of the shares owned directly by the MPIC Canadian LP is approximately $52,852. The shares owned directly by the MPIC Canadian LP were acquired with the working capital of MPIC Canadian LP. The aggregate purchase price of the shares owned directly by G. Andrew Cooke is approximately $37,418. The shares owned directly by G. Andrew Cooke were acquired with G. Andrew Cookes personal funds. Item 4 is hereby amended and restated to read as follows: Item 4. Purpose of Transaction. The Reporting Persons have established The Committee to Enhance ITEX for the purpose of seeking representation on the Board of Directors of the Issuer.In furtherance of the foregoing, on September 8, 2010, David Polonitza delivered a letter to the Corporate Secretary of the Issuer nominating Wayne P. Jones, Alnesh Mohan, and Sidd Pagidipati (collectively, the  Nominees ) to be elected to the Board at the 2010 annual meeting of stockholders of the Issuer, or any other meeting of stockholders held in lieu thereof, and any adjournments, postponements, reschedulings or continuations thereof. On September 8, 2010, The Committee to Enhance ITEX issued a letter to the shareholders of the Issuer concurrent with the launch by the Reporting Persons of the website WWW.ENHANCEITEX.COM. A copy of the letter is attached as an exhibit hereto and incorporated herein by reference. Item 5 is hereby amended and restated to read as follows: Item 5. Interest in Securities of the Issuer. (a)-(b). As ofSeptember 8, 2010, the aggregate number of shares of Common Stock and percentage of the outstanding Common Stock of the Issuer beneficially owned (i) by each of the Reporting Persons, and (ii) to the knowledge of the Reporting Persons, by each other person who may be deemed to be a member of a group, is as follows: Reporting Person Aggregate Number of Shares Number of Shares: Sole Power to Vote or Dispose Number of Shares: Shared Power to Vote or Dispose Approximate Percentage* David Polonitza 0 3.54% Rahul Pagidipati 0.08% Pagidipati Family, LP 0 3.88% Devaiah and Rudrama Pagidipati 0.33% Kirk Anderson 0 1.98% Paul Kim 0 0.17% Richard and Greta Polonitza 0 0.23% MPIC Fund I, LP 0 2.22% MPIC Canadian LP 0 0.40% G.Andrew Cooke 0 0.32% Total 13.14% * Based on 3,605,583 shares of Common Stock, Par Value $0.01 per share, outstanding pursuant to the Issuer's Form 10-Q filed with the Securities and Exchange Commission on June 9, 2010, for the quarter ended April 30, 2010. As of the close of business on September 8, 2010, the members of The Committee to Enhance ITEX collectively owned an aggregate of 473,601 Shares, constituting approximately 13.14% of the Shares outstanding. Each of the Reporting Persons, as a member of a group with the other Reporting Persons for purposes of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended (the  Exchange Act ), may be deemed to beneficially own the Shares owned by the other Reporting Persons.The filing of this Schedule 13D shall not be deemed an admission that the Reporting Persons are, for purposes of Section 13(d) of the Exchange Act, the beneficial owners of any Shares he or it does not directly own.Each of the Reporting Persons specifically disclaims beneficial ownership of the Shares reported herein that he or it does not directly own. c) The table below lists all the transactions in the Issuer's Common Stock in the last sixty days by the Reporting Persons. All transactions were made in the open market. Transactions in Common Stock Within the Past Sixty Days Party Date of Purchase/ Sale Number of Shares of the Common Stock Buy/Sell Price Per Share None (d)No person other than the Reporting Persons is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such shares of Common Stock beneficially owned by the Reporting Persons, except for (i) clients of Corner Market Capital Corporation with respect to the Shares held in the Corner Market Capital Account. (e) Not Applicable. Item 6 is hereby amended and restated to read as follows: Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. The Reporting Persons have entered into a Joint Filing and Solicitation Agreement pursuant to which, among other things, (i) the parties agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to the securities of the Issuer; (ii) the parties agreed to solicit proxies or written consents to elect the Nominees and to take all other action necessary or advisable to achieve the foregoing (the Solicitation); (iii) the parties agreed on procedures for notifying David Polonitza of transactions in securities of the Issuer; (iv) the parties agreed on procedures for approving SEC filings, press releases or stockholder communications proposed to be made or issued by the parties; (v) each of David Polonitza, Rahul Pagidipati, and Corner Market Capital agreed to pay a specified proportionate share of all expenses incurred by the parties in connection with their activities that have been approved by all parties; and (vi) the parties agreed that they shall be referred to as The Committee to Enhance ITEX.The Joint Filing and Solicitation Agreement is attached hereto as Exhibit 99.2 and is incorporated herein by reference. Item 7 is hereby amended to add the following exhibits: Item 7. Material to be filed as Exhibits 1. Nomination Letter from David Polonitza to ITEX Corporation dated September 1, 2010 (filed herewith as Exhibit 99.1 ). 2. Joint Filing and Solicitation Agreement by and among David Polonitza, Richard Polonitza, Greta Polonitza, Kirk Anderson, Paul W. Kim, Wayne P. Jones, Rahul Pagidipati, Sidd Pagidipati, Dr. Devaiah Pagidipati, Dr. Rudrama Pagidipati, Pagidipati Family Trust, LP, Alnesh Mohan, Sanjeev Parsad, G. Andrew Cooke, MPIC Fund I, LP, MPIC Canadian Limited Partnership, , Corner Market Capital U.S., Inc., a Delaware corporation, Corner Market Management Inc., and Corner Market Capital Corporation, dated September 8, 2010 (filed herewith as Exhibit 99.2 ). 3. Power of Attorney (filed herewith as Exhibit 99.3 ). 4. Shareholder Demand Letter (filed herewith as Exhibit 99.4 ). SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: September 8, 2010 By: /s/ David Polonitza Name: David Polonitza By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Richard Polonitza By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Greta Polonitza By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Kirk Anderson By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Paul W. Kim By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Wayne P. Jones By: /s/ Rahul Pagidipati Name: Rahul Pagidipati PAGIDIPATI FAMILY, LP By: /s/ Rahul Pagidipati Name: Rahul Pagidipati, Partner By: /s/ Rahul Pagidipati Name: Rahul Pagidipati as attorney-in-fact for Sidd Pagidipati By: /s/ Rahul Pagidipati Name: Rahul Pagidipati as attorney-in-fact for Dr. Devaiah Pagidipati By: /s/ Rahul Pagidipati Name: Rahul Pagidipati as attorney-in-fact for Dr. Rudrama Pagidipati MPIC FUND I, LP By: Corner Market Capital U.S., Inc General Partner By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET CAPITAL U.S., INC. By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO MPIC CANADIAN LIMITED PARTNERSHIP By: Corner Market Management, Inc. General Partner By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET MANAGEMENT, INC. By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO CORNER MARKET CAPITAL CORPORATION By: /s/ Alnesh Mohan Name: Alnesh Mohan, CEO /s/ Alnesh Mohan Alnesh Mohan /s/ Sanjeev Parsad Name: Sanjeev Parsad /s/ Alnesh Mohan Name: Alnesh Mohan as attorney-in-fact for G. Andrew Cooke
